DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims 
Claims 1-20 of U.S. Application No. 16/601193 filed on 02/21/2022 have been examined. 	
Office Action is in response to the Applicant's amendments and remarks filed02/21/2022. Claims 1 & 18 are presently amended. Claims 1-20 are presently pending and are presented for examination.
Response to Arguments
In regards to the previous rejections under 35 U.S.C. § 101: Applicant argues that the claim 1 recites patent-eligible subject matter. Applicant argues on page. 8 of the Remarks “Thus, even assuming, solely for the sake of argument that examined claim 1 recites a judicial exception (which Applicant does not concede), claim 1 is not directed to the judicial exception as it integrates the exception into a practical application (e.g., improving drone guidance technology).” Examiner respectfully disagrees. Applicant is reminded claims must be given their broadest reasonable interpretation. The applicant is amended to further include the limitation “adjusting routes of the drone or vehicle in response to determining that the remaining flight duration of the drone is less than a time to the estimated time of landing or determining that the remaining cruise duration of the vehicle is less than a time to the estimated time of landing”. The adjusting of the routes does not seem to implement control of the drone or vehicle regarding how the routes are adjusted, which under broadest reasonable interpretation can be interpreted as a 

In regards to the previous rejection under 35 U.S.C. § 103: Applicant’s arguments with respect to the independent claim(s) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. A new grounds of rejection is made in view of US 2016/0196756A1 (“Prakash”), in view of US 2015/0323930A1 (“Downey”).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 16-17 rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim Claims 16 & 17 reiterate what is already recited in claim 1 verbatim, thus showing that the claim is not further limiting the subject matter.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-4, 7, & 13-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.  
A claim that recites an abstract idea, a law of nature, or a natural phenomenon is directed to a judicial exception.  Abstract ideas include the following groupings of subject matter, when recited as such in a claim limitation: (a) Mathematical concepts – mathematical relationships, mathematical formulas or equations, mathematical calculations; (b) Certain methods of organizing human activity – fundamental economic principles or practices (including hedging, insurance, mitigating risk); commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations); managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions); and (c) Mental processes – concepts performed in the human mind (including an observation, evaluation, judgment, opinion). See the 2019 Revised Patent Subject Matter Eligibility Guidance.

the additional element(s) reflects an improvement in the functioning of a computer, or an improvement to other technology or technical field; 
the additional element(s) that applies or uses a judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition; 
the additional element(s) implements a judicial exception with, or uses a judicial exception in conjunction with, a particular machine or manufacture that is integral to the claim; 
the additional element(s) effects a transformation or reduction of a particular article to a different state or thing; and 
the additional element(s) applies or uses the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception.  
Examples in which the judicial exception has not been integrated into a practical application include:
the additional element(s) merely recites the words ‘‘apply it’’ (or an equivalent) with the judicial exception, or merely includes instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea; 
the additional element(s) adds insignificant extra-solution activity to the judicial exception; and
the additional element does no more than generally link the use of a judicial exception to a particular technological environment or field of use.
See the 2019 Revised Patent Subject Matter Eligibility Guidance.
Claims 1 & 18 recite obtaining a relative position of a drone with respect to a landing dock mounted on a vehicle, as drafted, is a device & process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer elements. The claim is practically able to be performed in the mind. For example, but for the “A method and system for predictive drone landing by a processor, a controller comprising memory configured to store program instructions and a processor configured to execute the program instructions,” “a relative position of a drone with respect to a landing dock mounted on a vehicle” in the context of this claim encompasses the user discerning and calculating where a drone and where a landing dock on a vehicle is in regards to positions. 
The limitation of obtaining relative velocity of the drone with respect to the landing dock, as drafted, is a device & process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of the system. The claim is practically able to be performed in the mind. For example, but for the “A method and system for predictive drone landing by a processor, a controller comprising memory configured to store 
Likewise, estimating a time of landing based on the relative position and the relative velocity of the drone with respect to the landing dock, is a device & process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. For example, but for the “A method and system for predictive drone landing by a processor, a controller comprising memory configured to store program instructions and a processor configured to execute the program instructions,” language, “estimating a time of landing based on the relative position and the relative velocity of the drone with respect to the landing dock” in the context of this claim encompasses the user estimating what time the drone will land on the landing dock based on the velocity and position of both the drone and the vehicle. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
The limitation of predicting a location of the vehicle at the estimated time of landing as a drone landing location based on driving data of the vehicle and flight conditions of the drone, as drafted, is a device & process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of the system. The claim is practically able to be performed in the mind. For example, but for the “A method and system for predictive drone landing by a processor, a controller comprising memory configured to store 
The limitation of estimating a remaining flight duration of the drone and determining whether the remaining flight duration of the drone is longer than a time to the estimated time of landing, is a device that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. For example, “estimating a remaining flight duration of the drone and determining whether the remaining flight duration of the drone is longer than a time to the estimated time of landing” in the context of this claim encompasses the user determining if the drone will make it to the landing pad based on the battery or voltage left in the drone. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
The limitation of estimating a remaining cruise duration of the vehicle and determining whether the remaining cruise duration of the vehicle is longer than a time to the estimated time of landing, adjusting routes of the drone and/or the vehicle in response to determining that the remaining flight duration of the drone is less than a time to the estimated time of landing or determining that the remaining cruise duration of the vehicle is less than a time to the estimated time of landing, is a device that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. For example, 
This judicial exception is not integrated into a practical application. In particular, the claim only recites additional elements – using “A method and system for predictive drone landing by a processor, a controller comprising memory configured to store program instructions and a processor configured to execute the program instructions,”. The devices are recited at a high-level of generality (i.e., device configured to determine a time of landing for a drone on a landing dock of a vehicle) such that it amounts no more than mere instructions to apply the exception using generic computer components. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
The claim(s) do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements, as discussed above with respect to integration of the abstract idea into a practical application, the additional 

Similarly for claims 2 & 20, wherein the drone landing location is predicted based on at least one of a speed of the vehicle, a calculated vehicle route from a navigation system, a road traffic condition, a 2-D map data, 3-D map data, advanced driver-assistance system (ADAS) data, and traffic data received via a vehicle-to-everthing (V2X) communication, is a device & system that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. For example, “wherein the drone landing location is predicted based on at least one of a speed of the vehicle, a calculated vehicle route from a navigation system, a road traffic condition, a 2-D map data, 3-D map data, advanced driver-assistance system (ADAS) data, and traffic data received via a vehicle-to-everthing (V2X) communication” in the context of this claim encompasses the user realizing the drone landing will occur based on received data. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
This judicial exception is not integrated into a practical application. In particular, the claim only recites additional elements. The claim(s) do not include additional elements that are 

Likewise for claim 3, wherein the calculated route from the navigation system includes road curves, elevations, or both, is a device, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. For example, “wherein the calculated route from the navigation system includes road curves, elevations, or both” in the context of this claim encompasses a navigation system that contains 3-D data of route. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
This judicial exception is not integrated into a practical application. In particular, the claim only recites additional elements. The claim(s) do not include additional elements that are sufficient to amount to significantly more than the judicial exception. The devices are recited at a high-level of generality (i.e., device configured to determine a time of landing for a drone on a landing dock of a vehicle) such that it amounts no more than mere instructions to apply the exception using generic computer components. Accordingly, this additional element does not 

Also for claim 4, updating, the estimated time of landing based on the predicted location of the vehicle and updating the predicted location of the vehicle based on the updated time of landing, is a device that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. For example, “updating, the estimated time of landing based on the predicted location of the vehicle and updating the predicted location of the vehicle based on the updated time of landing” in the context of this claim encompasses the user to update the time of landing when the vehicle is closer to the drone and update the location of the vehicle when the time of landing gets smaller. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
This judicial exception is not integrated into a practical application. In particular, the claim only recites additional elements. The claim(s) do not include additional elements that are sufficient to amount to significantly more than the judicial exception. The devices are recited at a high-level of generality (i.e., device configured to determine a time of landing for a drone on a landing dock of a vehicle) such that it amounts no more than mere instructions to apply the exception using generic computer components. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful 

Equally for claim 7 wherein the relative position of the drone with respect to the landing dock is obtained using an imaging device, is a device that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. For example, “wherein the relative position of the drone with respect to the landing dock is obtained using an imaging device” in the context of this claim encompasses a camera to take an image of the dock with respect to the drone. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
This judicial exception is not integrated into a practical application. In particular, the claim only recites additional elements. The claim(s) do not include additional elements that are sufficient to amount to significantly more than the judicial exception. The devices are recited at a high-level of generality (i.e., device configured to determine a time of landing for a drone on a landing dock of a vehicle) such that it amounts no more than mere instructions to apply the exception using generic computer components. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. Mere instructions to apply an exception using generic computer components cannot provide an inventive concept. The claim is not patent eligible.


This judicial exception is not integrated into a practical application. In particular, the claim only recites additional elements. The claim(s) do not include additional elements that are sufficient to amount to significantly more than the judicial exception. The devices are recited at a high-level of generality (i.e., device configured to determine a time of landing for a drone on a landing dock of a vehicle) such that it amounts no more than mere instructions to apply the exception using generic computer components. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful 

Equally for claim 14, transmitting a current orientation of the vehicle to the drone, is a device that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. For example, “transmitting a current orientation of the vehicle to the drone” in the context of this claim encompasses a user to determine how a vehicle is positioned in respect to the drone. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
This judicial exception is not integrated into a practical application. In particular, the claim only recites additional elements. The claim(s) do not include additional elements that are sufficient to amount to significantly more than the judicial exception. The devices are recited at a high-level of generality (i.e., device configured to determine a time of landing for a drone on a landing dock of a vehicle) such that it amounts no more than mere instructions to apply the exception using generic computer components. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. Mere instructions to apply an exception using generic computer components cannot provide an inventive concept. The claim is not patent eligible.



This judicial exception is not integrated into a practical application. In particular, the claim only recites additional elements. The claim(s) do not include additional elements that are sufficient to amount to significantly more than the judicial exception. The devices are recited at a high-level of generality (i.e., device configured to determine a time of landing for a drone on a landing dock of a vehicle) such that it amounts no more than mere instructions to apply the exception using generic computer components. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. Mere instructions to apply an exception using generic computer components cannot provide an inventive concept. The claim is not patent eligible.

Also for claim 16, estimating a remaining flight duration of the drone and determining whether the remaining flight duration of the drone is longer than a time to the estimated time of landing, is a device that, under its broadest reasonable interpretation, covers performance of the 
This judicial exception is not integrated into a practical application. In particular, the claim only recites additional elements. The claim(s) do not include additional elements that are sufficient to amount to significantly more than the judicial exception. The devices are recited at a high-level of generality (i.e., device configured to determine a time of landing for a drone on a landing dock of a vehicle) such that it amounts no more than mere instructions to apply the exception using generic computer components. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. Mere instructions to apply an exception using generic computer components cannot provide an inventive concept. The claim is not patent eligible.

Equally for claim 17, estimating a remaining cruise duration of the vehicle and determining whether the remaining cruise duration of the vehicle is longer than a time to the estimated time of landing, is a device that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. For example, “estimating a remaining cruise duration of the vehicle and determining whether the 
This judicial exception is not integrated into a practical application. In particular, the claim only recites additional elements. The claim(s) do not include additional elements that are sufficient to amount to significantly more than the judicial exception. The devices are recited at a high-level of generality (i.e., device configured to determine a time of landing for a drone on a landing dock of a vehicle) such that it amounts no more than mere instructions to apply the exception using generic computer components. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. Mere instructions to apply an exception using generic computer components cannot provide an inventive concept. The claim is not patent eligible.

Lastly for claim 19, obtaining a relative orientation of the drone with respect to the landing dock and estimate the time of landing based on the relative orientation of the drone with respect to the landing dock, is a device & process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. For example, “obtaining a relative orientation of the drone with respect to the landing dock and estimate the time of landing based on the relative orientation of the drone with respect to the landing dock” in the context of this claim encompasses the user receiving a 
This judicial exception is not integrated into a practical application. In particular, the claim only recites additional elements. The claim(s) do not include additional elements that are sufficient to amount to significantly more than the judicial exception. The devices are recited at a high-level of generality (i.e., device configured to determine a time of landing for a drone on a landing dock of a vehicle) such that it amounts no more than mere instructions to apply the exception using generic computer components. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. Mere instructions to apply an exception using generic computer components cannot provide an inventive concept. The claim is not patent eligible.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-8, 11-15, 16-18, & 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2018/0101173 (“Banerjee”), in view of CN108227751B (“Huazhi”), and further in view of US 2015/0370251A1 (“Siegel”), in view of US 2016/0196756A1 (“Prakash”), further in view of US 2015/0323930A1 (“Downey”).
As per claim 1 Banerjee discloses
A method for predictive drone landing, comprising:
(see at least Banerjee, para. [0081]: In some configurations, the computer vision tracker 110 may additionally or alternatively determine distance and/or position. For example, the computer vision tracker 110 may determine three-dimensional (e.g., x, y, and z) coordinates of the moving base (e.g., landing pad, landing pad slot, docking station, etc.) and/or drone based on the tracking.);
obtaining, by the processor, a relative velocity of the drone with respect to the landing dock (see at least Banerjee, para. [0085]: The apparatus 102 (e.g., processor 112, computer vision tracker 110, etc.) may calculate a history of the location of the moving base (e.g., landing pad, landing pad slot, docking station, etc.) and/or drone over a number of frames (e.g., three frames). The history may include the location of the drone, location of the moving base (e.g., landing pad, etc.) relative to the drone (using the depth sensor(s) 108, for example), sensor information of the drone (e.g., yaw, roll, and pitch for a gyroscope; x, y, and z coordinates for an accelerometer, etc.), and/or current velocity of the drone. In this way, the apparatus 102 (e.g., processor 112, computer vision tracker 110, etc.) may establish a relationship between the velocity of the drone and the location of the moving base (e.g., landing pad, etc.).);
estimating, by the processor, a distance based on the relative position and the relative velocity of the drone with respect to the landing dock (see at least Banerjee, para. [0061]: The depth sensor(s) 108 may sense (e.g., detect, capture, etc.) information for determining a distance between the apparatus 102 (e.g., a drone) and a moving base (e.g., vehicle, automobile, car, truck, aircraft, landing pad, slot of a landing pad, docking station, etc.). For example, the depth sensor(s) 108 may provide a distance measurement indicating the distance to the moving base from the depth sensor(s) 108 (or the distance to the drone from depth sensor(s) 108 on the moving base, for instance). In other examples, the depth sensor(s) 108 may provide other information for determining the distance. For instance, the depth sensor(s) 108 may sense a time-of-flight (e.g., an amount of time between sending a signal and receiving a reflection of the signal), a disparity between stereoscopic cameras, etc. This information may be utilized to calculate the distance between the depth sensor(s) 108 and the moving base.); and
predicting, by the processor, a location of the vehicle at the estimated distance as a drone landing location based on driving data of the vehicle and flight conditions of the drone (see at least Banerjee, para. [0086-0087]: This may involve 3D vector analysis techniques and algebraic computation to achieve location determination (e.g., fast location determination). The one or more 3D models may be compared with models of a graphic information system (GIS) and/or maps (from satellite data, for example) to determine (e.g., pinpoint) location. In this way, the apparatus 102 (e.g., processor 112, distance determiner 116, computer vision tracker 110, etc.) may estimate the difference in the actual location of the moving base (e.g., landing pad, etc.) and the location of the drone(s). & para. [0092]: The drone may also receive position information from the vehicle. The drone (e.g., processor 112, movement controller 114, etc.) may compare the position of the drone with the position of the vehicle to determine the position of the drone relative to the position of the vehicle (e.g., position and/or distance).).
However Banerjee does not explicitly disclose
estimating, by the processor, a time of landing based on the relative position and the relative velocity of the drone with respect to the landing dock; and
predicting, by the processor, a location of the vehicle at the estimated time of landing as a drone landing location based on driving data of the vehicle and flight conditions of the drone,
estimating, by the processor, a remaining flight duration of the drone; and 

estimating, by the processor, a remaining cruise duration of the vehicle drone;
determining, by the processor, whether the remaining cruise duration of the vehicle is longer than a time to the estimated time of landing
adjusting routes of the drone and/or the vehicle in response to determining that the remaining flight duration of the drone is less than a time to the estimated time of landing or determining that the remaining cruise duration of the vehicle is less than a time to the estimated time of landing.
Huazhi teaches
controlling, by the processor, a time of landing based on the relative position and the relative velocity of the drone with respect to the landing dock (see at least Huazhi, pg. 2 lines 13-17: Further, before the precise control of the landing point, landing speed, and landing time of the drone, it also includes: obtaining the position, speed, and attitude of the drone at time T, according to the "attitude, position-time" prediction function of the moving carrier , Calculate the position and speed that the drone needs to reach at T+1.); and
predicting, by the processor, a location of the vehicle at the estimated time of landing as a drone landing location based on driving data of the vehicle and flight conditions of the drone (see at least Huazhi, pg. 5 lines 46-51: The processor 5 is used to accurately control the landing point, landing speed and landing time of the drone according to the information in the memory 4. The digital information filtering and fusion module 6 is used for identifying the three-dimensional position and three-dimensional rotation change of the characteristic pattern according to the vision system module 2 and predicting the position-time relationship and the posture-time relationship of the landing platform.). 
Huazhi discloses that the system obtains a position speed and an attitude of the drone according to an attitude and a position time of the moving carrier. It is able to estimate the position of the moving carrier and control/update a landing time of the drone. Huazhi shows that it is able to estimate a landing time of the drone based on the position time of the moving carrier. However it does not explicitly disclose that it estimates a landing time, Huazhi discloses that it controls the landing time. This shows that it estimates a landing time constantly and updates based on the information of the moving carrier.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Banerjee to incorporate the teaching of controlling, by the processor, a time of landing based on the relative position and the relative velocity of the drone with respect to the landing dock; and predicting, by the processor, a location of the vehicle at the estimated time of landing as a drone landing location based on driving data of the vehicle and flight conditions of the drone of Huazhi in order to effectively cope with problems such as the loss of the target by the visual system caused by the ship speed and the inability to quickly track it (see at least Huazhi, pg. 2 lines 39-41).
Siegel teaches
estimating, by the processor, a time of landing based on the relative position and the relative velocity of the drone with respect to the landing dock (see at least Siegel, para. [0025]: As drone 105 and vehicle 110 approach location "D," the relative positions and speeds of both the drone 105 and vehicle 110 may converge to permit engagement (e.g., docking) at location "D". & para. [0040]: Transceivers 230 may utilize a global satellite navigation system such as GPS from the United States, GLONASS from Russian, and GNSS from European Union. These satellite-positioning systems may be coupled with a map-based navigation system that may provide estimates for time of arrival the closest nodes within a geographical distance threshold to the drone. para. [0053]: The route decider program 215a may decide the location to go to and the time to leave based on a number of factors regarding the flight, for example, the speed the drone can travel, the distance to the destination, current location, destination, and weather forecast (e.g., prevailing wind speeds and precipitation). The route decider program 215a may generate an arrival time based on all the number of factors gathered regarding the flight plan.); and
predicting, by the processor, a location of the vehicle at the estimated time of landing as a drone landing location based on driving data of the vehicle and flight conditions of the drone (see at least Siegel, para. [0053] & para. [0110-0111]: Once the vehicle 110 is close to the rendezvous location and is in short-range communication distance, the drone 105 and vehicle 110 may communicate with short-range wireless technology to better determine location of the vehicle 110 relative to the drone 105.& para. [0119]: At block 710, the drone delivery system 100 determines flying options for a drone 105 as discussed above including such things as pickup nodes, segments, pickup queue time and delivery time based on predicted vehicle nodes and segment by way, for example, of route decision program 215a.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Banerjee to incorporate the teaching of estimating, by the processor, a time of landing based on the relative position and the relative velocity of the drone with respect to the landing dock; and predicting, by the processor, a location of the vehicle at the estimated time of landing as a drone landing location based on 
Prakash teaches 
estimating, by the processor, a remaining flight duration of the drone (see at least Prakash, para. [0092]: n block 603, the processor may monitor flight parameters, such as battery charge level, package weight, wind conditions, flight route, remaining time and distance to destination, and other parameters during flight. As discussed, by monitoring the flight parameters and route, the processor may adjust the route. Further, the processor may receive communications from a server of the delivery service indicating changes to a route, changes to a UAV destination, cancelling of a delivery and so on, that will affect the flight route.); and 
determining, by the processor, whether the remaining flight duration of the drone is longer than a time to the estimated time of landing (see at least Prakash, para. [0040]: In various embodiments, the UAV may be programmed with a UAV destination by an address or coordinates. Based on the programmed UAV destination, the UAV may determine an amount of energy required to reach the UAV destination based on factors such as the loads, weather/wind conditions, travel time to the UAV destination, and so on. The UAV may make further determinations based on energy required to make the return trip to a base station or a recharging station. The UAV may make a decision to piggyback for other reasons, such as a fault condition, weather condition (e.g. high winds), to avoid component stress, to recharge batteries, or to conserve onboard power. The UAV may calculate whether the current energy supply is enough to reach the UAV destination and return to a UAV base station. If the UAV determines that an onboard energy reserve (i.e., a level of remaining battery power) is insufficient to reach the UAV destination (and return from the UAV destination) or if the UAV decides to conserve energy, the UAV may attempt to locate a candidate vehicle for piggybacking.).
adjusting routes of the drone and/or the vehicle in response to determining that the remaining flight duration of the drone is less than a time to the estimated time of landing or determining that the remaining cruise duration of the vehicle is less than a time to the estimated time of landing (see at least Prakash, para. [0092-0094]: . The determination whether to proceed to the UAV destination may be based on the flight parameters monitored in block 603 and available options. In this way, in response to the processor determining the UAV has insufficient onboard power to reach the UAV destination, then the processor may determine not to proceed to the UAV destination. The UAV may not have enough time to reach the UAV destination by a deadline, in which case piggybacking may be elected. Alternatively, piggybacking may have been planned for the UAV to reach the UAV destination timely. In response to determining to proceed to the UAV destination (i.e., determination block 605=“Yes”), the processor may direct the UAV to proceed to the UAV destination and monitor whether it has arrived at the UAV destination in determination block 625. In response to determining not to proceed to the UAV destination (i.e., determination block 605=“No”), the processor may determine in determination block 607 whether piggybacking should be performed.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Banerjee to incorporate the teaching of estimating, by the processor, a remaining cruise duration of the vehicle drone; determining, by the processor, whether the remaining cruise duration of the vehicle is longer than a time to the estimated time of landing adjusting routes of the drone and/or the vehicle in response to 
Downey teaches
estimating, by the processor, a remaining cruise duration of the vehicle (see at least Downey, para. [0002]: determining by the UAV electronic system, using information obtained from sensors included in the UAV, estimated information associated with wind affecting the UAV; determining estimated flight times remaining for a current flight path, and one or more alternative flight paths, wherein determining an estimated flight time, for each of the current and alternative flight paths, uses: the determined estimated fuel remaining, the determined estimated fuel consumption, the information associated with wind, and information describing the current and alternative flight paths; and in response to determining that the estimated fuel remaining, after completion of the current flight path, would be below a first threshold, selecting an alternative flight path based at least in part on the determined estimated fuel remaining, the determined estimated fuel consumption, and the information associated with wind.); and
determining, by the processor, whether the remaining cruise duration of the vehicle is longer than a time to the estimated time of landing (see at least Downey, para. [0002]: determining by the UAV electronic system, using information obtained from sensors included in the UAV, estimated information associated with wind affecting the UAV; determining estimated flight times remaining for a current flight path, and one or more alternative flight paths, wherein determining an estimated flight time, for each of the current and alternative flight paths, uses: the determined estimated fuel remaining, the determined estimated fuel consumption, the information associated with wind, and information describing the current and alternative flight paths; and in response to determining that the estimated fuel remaining, after completion of the current flight path, would be below a first threshold, selecting an alternative flight path based at least in part on the determined estimated fuel remaining, the determined estimated fuel consumption, and the information associated with wind.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Banerjee to incorporate the teaching of estimating, by the processor, a remaining cruise duration of the vehicle drone; determining, by the processor, whether the remaining cruise duration of the vehicle is longer than a time to the estimated time of landing of Downey in order to that the UAV and flight operation are airworthy and safe (see at least Downey, para. [0001]).

As per claim 2 Banerjee discloses
wherein the drone landing location is predicted based on at least one of a speed of the vehicle, a calculated vehicle route from a navigation system, a road traffic condition, a 2-D map data, a 3-D map data, advanced driver-assistance system (ADAS) data, and traffic data received via a vehicle-to-everything (V2X) communication (see at least Banerjee, para. [0032]: For example, a drone may be deployed from a vehicle to scout traffic conditions, road conditions, and/or accidents by capturing video footage and relaying the video footage back to a vehicle. para. [0039]: an Advanced Driver Assistance System (ADAS) in a vehicle, para. [0044]: In some configurations, the communication interface 126 may send information (e.g., image information, navigation information, control information (e.g., movement control information, control signal, etc.), position information (e.g., roll, pitch, yaw, distances, heading, etc.), movement information (e.g., velocity, acceleration, planned path, etc.)) to and/or receive information (e.g., image information, navigation information, control information (e.g., movement control information, control signal, etc.), position information (e.g., roll, pitch, yaw, distances, heading, etc.), movement information (e.g., velocity, acceleration, planned path, etc.)) from another device (e.g., a vehicle, a computer, a drone, a smart phone, a camera, a display, a remote server, etc.). For example, a drone and a moving base (e.g., vehicle, car, truck, landing pad, etc.) and/or a remote electronic device may communicate using one or more communication interface. para. [0063]: For example, the three-dimensional (3D) position of feature points (referenced in a first camera coordinate system) may be calculated from two (or more) calibrated cameras. Then, the depth information may be estimated through triangulation.  & para. [0096]: During the first stage, the drone may fly towards the moving base using location information provided by the moving base (e.g., coordinate information, GPS information, route information, geographical information, etc.).).

As per claim 3 Banerjee discloses
wherein the calculated route from the navigation system includes road curves, elevations, or both (see at least Banerjee, para. [0063]: For example, the three-dimensional (3D) position of feature points (referenced in a first camera coordinate system) may be calculated from two (or more) calibrated cameras. Then, the depth information may be estimated through triangulation.  & para. [0087]: In this way, the apparatus 102 (e.g., processor 112, distance determiner 116, computer vision tracker 110, etc.) may estimate the difference in the actual location of the moving base (e.g., landing pad, etc.) and the location of the drone(s). Error analysis on the effects of sensor resolution in different distances and elevation angles may be included.).

As per claim 4 Banerjee does not explicitly disclose
further comprising: 
updating, by the processor, the estimated time of landing based on the predicted location of the vehicle; and updating, by the processor, the predicted location of the vehicle based on the updated time of landing.
Siegel teaches
further comprising: 
updating, by the processor, the estimated time of landing based on the predicted location of the vehicle (see at least Siegel, para. [0062]:  Since the drone and vehicle may not arrive at point "C" at the exact same time, the drone rendezvous router program 215b may adjust the rendezvous position and time. As the drone continues to fly and the vehicle 110 continues to move, the drone rendezvous router program 215b may develop a new rendezvous position and adjust the flight path of the drone 105 so that the vehicle and drone may meet up at an updated rendezvous position.); and 
updating, by the processor, the predicted location of the vehicle based on the updated time of landing (see at least Siegel, para. [0062]:  Since the drone and vehicle may not arrive at point "C" at the exact same time, the drone rendezvous router program 215b may adjust the rendezvous position and time. As the drone continues to fly and the vehicle 110 continues to move, the drone rendezvous router program 215b may develop a new rendezvous position and adjust the flight path of the drone 105 so that the vehicle and drone may meet up at an updated rendezvous position.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Banerjee to incorporate the teaching of updating, by the processor, the estimated time of landing based on the predicted location of the vehicle; and updating, by the processor, the predicted location of the vehicle based on the updated time of landing of Siegel in order to better determine location of the vehicle relative to the drone (see at least Siegel, para. [0111]).

As per claim 5 Banerjee discloses
further comprising: 
guiding, by the processor, the drone to the drone landing location, wherein the guiding the drone includes (see at least Banerjee, para. [0096]: During the first stage, the drone may fly towards the moving base using location information provided by the moving base (e.g., coordinate information, GPS information, route information, geographical information, etc.).):
generating, by the processor, a drone route to reach the drone landing location at the estimated distance (see at least Banerjee, para. [0096]: The position information may be used in addition to or alternatively from the tracking information provided by the computer vision tracker 110 and/or the distance information provided by the distance determiner 116. For example, other position information (e.g., GPS information, inertial navigation information, etc.) may be utilized when the moving base and/or drone is too far away and/or is obstructed from the view of the image sensor(s) 104 and/or depth sensor(s) 108.); and 
providing, by the processor, the drone with the generated drone route (see at least Banerjee, para. [0096]: During the first stage, the drone may fly towards the moving base using location information provided by the moving base (e.g., coordinate information, GPS information, route information, geographical information, etc.).).
Banerjee does not explicitly disclose
generating, by the processor, a drone route to reach the drone landing location at the estimated time of landing.
Siegel teaches
generating, by the processor, a drone route to reach the drone landing location at the estimated time of landing (see at least Siegel, para. [0025]: As drone 105 and vehicle 110 approach location "D," the relative positions and speeds of both the drone 105 and vehicle 110 may converge to permit engagement (e.g., docking) at location "D". & para. [0040]: Transceivers 230 may utilize a global satellite navigation system such as GPS from the United States, GLONASS from Russian, and GNSS from European Union. These satellite-positioning systems may be coupled with a map-based navigation system that may provide estimates for time of arrival the closest nodes within a geographical distance threshold to the drone. para. [0053]: The information associated with a particular flight route includes, for example, the estimated time and distance for a flight route, the altitude information of the flight route, and whether a particular flight route is affected by a changing weather. For example, it can display the takeoff location of the UAV used in the active flight (e.g., JW Marriott), the scheduled landing location of the UAV (e.g., the Mohawk), the identification of the UAV (e.g., M1-Calder), the battery status of the UAV (e.g., 23.92V), the estimated time of arrival (ETA) (e.g., 00:14:06), the time in flight (e.g., 00:01:06), and the altitude of the UAV (e.g., above ground level (AGL) 93 meters).).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Banerjee to incorporate the teaching of 

As per claim 6 Banerjee discloses 
determining, by the processor, whether a distance between the drone and the landing dock is within a predetermined distance (see at least Banerjee, para. [0054]: In some configurations, the processor 112 (e.g., the image obtainer 118) may increase a number of converted frames when the drone is within a threshold (e.g., the distance threshold or another threshold) from the moving base.); and 
executing, by the processor, landing in response to determining that the distance between the drone and the landing dock is within the predetermined distance (see at least Banerjee, para. [0054]: For instance, once the drone is within the distance and is accelerating or decelerating with respect to the moving base (e.g., car), tracking may be performed faster in order to ensure that the drone does not miss the moving base (e.g., landing pad, car docking station, etc.).).

As per claim 7 Banerjee discloses 
wherein the relative position of the drone with respect to the landing dock is obtained using an imaging device (see at least Banerjee, para. [0086-0087]: This may involve 3D vector analysis techniques and algebraic computation to achieve location determination (e.g., fast location determination). The one or more 3D models may be compared with models of a graphic information system (GIS) and/or maps (from satellite data, for example) to determine (e.g., pinpoint) location. In this way, the apparatus 102 (e.g., processor 112, distance determiner 116, computer vision tracker 110, etc.) may estimate the difference in the actual location of the moving base (e.g., landing pad, etc.) and the location of the drone(s). & para. [0092]: The drone may also receive position information from the vehicle. The drone (e.g., processor 112, movement controller 114, etc.) may compare the position of the drone with the position of the vehicle to determine the position of the drone relative to the position of the vehicle (e.g., position and/or distance).).

As per claim 8 Banerjee discloses 
wherein the route is generated to circumvent an obstacle between the drone and the drone landing location (see at least Banerjee, para. [0116]: In some configurations, the drone may use optical flow for obstacle detection. For example, the drone may detect whether there an obstacle between the drone and the docking station and/or whether there is an obstacle in the drone's flight path. If an obstacle is detected, the drone may maneuver to avoid the obstacle.).

As per claim 11 Banerjee discloses 
wherein the landing is executed using magnetic coupling between the drone and the landing dock (see at least Banerjee, para. [0133]: Landing pad A 534a illustrates a magnetic latch 536. In some configurations, drones may include metallic (e.g., magnetic) landing gear (e.g., skids, steel rods, etc.). The magnetic latch 536 may attract and/or hold the drone to landing pad A 534a.).

As per claim 12 Banerjee discloses 
(see at least Banerjee, para. [0133]: For example, a landing pad may include mechanical latches, a closeable cover, hooks, etc., to latch a drone to the landing pad.).

As per claim 13 Banerjee discloses 
further comprising:
transmitting, by the processor, a current location of the vehicle to the drone based on a global position system (GPS) (see at least Banerjee, para. [0096]: During the first stage, the drone may fly towards the moving base using location information provided by the moving base (e.g., coordinate information, GPS information, route information, geographical information, etc.). & para. [0119]: In some configurations, the moving base may provide moving base movement (e.g., velocity, heading, orientation, acceleration, deceleration, accelerometer, gyroscope, GPS, etc.) information to the drone.); 
providing, by the processor, the drone with a route to the current location of the vehicle (see at least Banerjee, para. [0096]: The position information may be used in addition to or alternatively from the tracking information provided by the computer vision tracker 110 and/or the distance information provided by the distance determiner 116. For example, other position information (e.g., GPS information, inertial navigation information, etc.) may be utilized when the moving base and/or drone is too far away and/or is obstructed from the view of the image sensor(s) 104 and/or depth sensor(s) 108.);
and
receiving, by the processor, a detection signal which indicates that the relative position of the drone with respect to the landing dock is detected using an imaging device (see at least Banerjee, para. [0094}: The drone may also receive position information from the vehicle. The drone (e.g., processor 112, movement controller 114, etc.) may compare the position of the drone with the position of the vehicle to determine the position of the drone relative to the position of the vehicle (e.g., position and/or distance).).

As per claim 14 Banerjee discloses 
further comprising: 
transmitting, by the processor, a current orientation of the vehicle to the drone (see at least Banerjee, para. [0119]: In some configurations, the moving base may provide moving base movement (e.g., velocity, heading, orientation, acceleration, deceleration, accelerometer, gyroscope, GPS, etc.) information to the drone.).

As per claim 15 Banerjee discloses 
further comprising:
obtaining, by the processor, the relative position of the drone with respect to the landing dock in response to receiving the detection signal (see at least Banerjee, para. [0094]: The drone (e.g., processor 112, movement controller 114, etc.) may compare the position of the drone with the position of the vehicle to determine the position of the drone relative to the position of the vehicle (e.g., position and/or distance).).

As per claim 16 Banerjee does not explicitly disclose
further comprising: 
estimating, by the processor, a remaining flight duration of the drone; and 

Prakash teaches 
estimating, by the processor, a remaining flight duration of the drone (see at least Prakash, para. [0092]: n block 603, the processor may monitor flight parameters, such as battery charge level, package weight, wind conditions, flight route, remaining time and distance to destination, and other parameters during flight. As discussed, by monitoring the flight parameters and route, the processor may adjust the route. Further, the processor may receive communications from a server of the delivery service indicating changes to a route, changes to a UAV destination, cancelling of a delivery and so on, that will affect the flight route.); and 
determining, by the processor, whether the remaining flight duration of the drone is longer than a time to the estimated time of landing (see at least Prakash, para. [0040]: In various embodiments, the UAV may be programmed with a UAV destination by an address or coordinates. Based on the programmed UAV destination, the UAV may determine an amount of energy required to reach the UAV destination based on factors such as the loads, weather/wind conditions, travel time to the UAV destination, and so on. The UAV may make further determinations based on energy required to make the return trip to a base station or a recharging station. The UAV may make a decision to piggyback for other reasons, such as a fault condition, weather condition (e.g. high winds), to avoid component stress, to recharge batteries, or to conserve onboard power. The UAV may calculate whether the current energy supply is enough to reach the UAV destination and return to a UAV base station. If the UAV determines that an onboard energy reserve (i.e., a level of remaining battery power) is insufficient to reach the UAV destination (and return from the UAV destination) or if the UAV decides to conserve energy, the UAV may attempt to locate a candidate vehicle for piggybacking.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Banerjee to incorporate the teaching of estimating, by the processor, a remaining cruise duration of the vehicle drone; determining, by the processor, whether the remaining cruise duration of the vehicle is longer than a time to the estimated time of landing of Prakash in order to arrive at the UAV destination (see at least Prakash, para. [0036]).

As per claim 17 Banerjee does not explicitly disclose
estimating, by the processor, a remaining cruise duration of the vehicle drone;
determining, by the processor, whether the remaining cruise duration of the vehicle is longer than a time to the estimated time of landing.
Downey teaches
estimating, by the processor, a remaining cruise duration of the vehicle drone (see at least Downey, para. [0002]: determining by the UAV electronic system, using information obtained from sensors included in the UAV, estimated information associated with wind affecting the UAV; determining estimated flight times remaining for a current flight path, and one or more alternative flight paths, wherein determining an estimated flight time, for each of the current and alternative flight paths, uses: the determined estimated fuel remaining, the determined estimated fuel consumption, the information associated with wind, and information describing the current and alternative flight paths; and in response to determining that the estimated fuel remaining, after completion of the current flight path, would be below a first threshold, selecting an alternative flight path based at least in part on the determined estimated fuel remaining, the determined estimated fuel consumption, and the information associated with wind.); and
determining, by the processor, whether the remaining cruise duration of the vehicle is longer than a time to the estimated time of landing (see at least Downey, para. [0002]: determining by the UAV electronic system, using information obtained from sensors included in the UAV, estimated information associated with wind affecting the UAV; determining estimated flight times remaining for a current flight path, and one or more alternative flight paths, wherein determining an estimated flight time, for each of the current and alternative flight paths, uses: the determined estimated fuel remaining, the determined estimated fuel consumption, the information associated with wind, and information describing the current and alternative flight paths; and in response to determining that the estimated fuel remaining, after completion of the current flight path, would be below a first threshold, selecting an alternative flight path based at least in part on the determined estimated fuel remaining, the determined estimated fuel consumption, and the information associated with wind.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Banerjee to incorporate the teaching of estimating, by the processor, a remaining cruise duration of the vehicle drone; determining, by the processor, whether the remaining cruise duration of the vehicle is longer than a time to the estimated time of landing of Downey in order to that the UAV and flight operation are airworthy and safe (see at least Downey, para. [0001]).

As per claim 18 Banerjee discloses
A system for predictive drone landing, comprising:
(see at least Banerjee, para. [0081]: For example, the computer vision tracker 110 may determine three-dimensional (e.g., x, y, and z) coordinates of the moving base (e.g., landing pad, landing pad slot, docking station, etc.) and/or drone based on the tracking.); and
a controller comprising a memory configured to store program instructions and a processor configured to execute the program instructions, the program instructions when
executed configured to (see at least Banerjee, para. [0041]: In some configurations, the apparatus 102 may include a processor 112, a memory 120, one or more displays 122, one or more image sensors 104, one or more optical systems 106, one or more depth sensors 108, and/or a communication interface 126.):
obtain a relative position of a drone with respect to the landing dock (see at least Banerjee, para. [0081]: In some configurations, the computer vision tracker 110 may additionally or alternatively determine distance and/or position. For example, the computer vision tracker 110 may determine three-dimensional (e.g., x, y, and z) coordinates of the moving base (e.g., landing pad, landing pad slot, docking station, etc.) and/or drone based on the tracking.);
obtain a relative velocity of the drone with respect to the landing dock (see at least Banerjee, para. [0085]: The apparatus 102 (e.g., processor 112, computer vision tracker 110, etc.) may calculate a history of the location of the moving base (e.g., landing pad, landing pad slot, docking station, etc.) and/or drone over a number of frames (e.g., three frames). The history may include the location of the drone, location of the moving base (e.g., landing pad, etc.) relative to the drone (using the depth sensor(s) 108, for example), sensor information of the drone (e.g., yaw, roll, and pitch for a gyroscope; x, y, and z coordinates for an accelerometer, etc.), and/or current velocity of the drone. In this way, the apparatus 102 (e.g., processor 112, computer vision tracker 110, etc.) may establish a relationship between the velocity of the drone and the location of the moving base (e.g., landing pad, etc.).); 
estimate a distance based on the relative position and the relative velocity of the drone with respect to the landing dock (see at least Banerjee, para. [0061]: The depth sensor(s) 108 may sense (e.g., detect, capture, etc.) information for determining a distance between the apparatus 102 (e.g., a drone) and a moving base (e.g., vehicle, automobile, car, truck, aircraft, landing pad, slot of a landing pad, docking station, etc.). For example, the depth sensor(s) 108 may provide a distance measurement indicating the distance to the moving base from the depth sensor(s) 108 (or the distance to the drone from depth sensor(s) 108 on the moving base, for instance). In other examples, the depth sensor(s) 108 may provide other information for determining the distance. For instance, the depth sensor(s) 108 may sense a time-of-flight (e.g., an amount of time between sending a signal and receiving a reflection of the signal), a disparity between stereoscopic cameras, etc. This information may be utilized to calculate the distance between the depth sensor(s) 108 and the moving base.); and
predict a location of the vehicle at the estimated distance as a drone landing location based on driving data of the vehicle and flight conditions of the drone (see at least Banerjee, para. [0086-0087]: This may involve 3D vector analysis techniques and algebraic computation to achieve location determination (e.g., fast location determination). The one or more 3D models may be compared with models of a graphic information system (GIS) and/or maps (from satellite data, for example) to determine (e.g., pinpoint) location. In this way, the apparatus 102 (e.g., processor 112, distance determiner 116, computer vision tracker 110, etc.) may estimate the difference in the actual location of the moving base (e.g., landing pad, etc.) and the location of the drone(s). & para. [0092]: The drone may also receive position information from the vehicle. The drone (e.g., processor 112, movement controller 114, etc.) may compare the position of the drone with the position of the vehicle to determine the position of the drone relative to the position of the vehicle (e.g., position and/or distance).).
However Banerjee does not explicitly disclose
estimate a time of landing based on the relative position and the relative velocity of the drone with respect to the landing dock; and
predict a location of the vehicle at the estimated time of landing as a drone landing location based on driving data of the vehicle and flight conditions of the drone,
estimate a remaining flight duration of the drone; and 
determine whether the remaining flight duration of the drone is longer than a time to the estimated time of landing;
estimate a remaining cruise duration of the vehicle drone;
determine whether the remaining cruise duration of the vehicle is longer than a time to the estimated time of landing
adjust routes of the drone and/or the vehicle in response to determining that the remaining flight duration of the drone is less than a time to the estimated time of landing or determining that the remaining cruise duration of the vehicle is less than a time to the estimated time of landing.
Huazhi teaches
control a time of landing based on the relative position and the relative velocity of the drone with respect to the landing dock (see at least Huazhi, pg. 2 lines 13-17: Further, before the precise control of the landing point, landing speed, and landing time of the drone, it also includes: obtaining the position, speed, and attitude of the drone at time T, according to the "attitude, position-time" prediction function of the moving carrier , Calculate the position and speed that the drone needs to reach at T+1.); and
predict a location of the vehicle at the estimated time of landing as a drone landing location based on driving data of the vehicle and flight conditions of the drone (see at least Huazhi, pg. 5 lines 46-51: The processor 5 is used to accurately control the landing point, landing speed and landing time of the drone according to the information in the memory 4. The digital information filtering and fusion module 6 is used for identifying the three-dimensional position and three-dimensional rotation change of the characteristic pattern according to the vision system module 2 and predicting the position-time relationship and the posture-time relationship of the landing platform.). 
Huazhi discloses that the system obtains a position speed and an attitude of the drone according to an attitude and a position time of the moving carrier. It is able to estimate the position of the moving carrier and control/update a landing time of the drone. Huazhi shows that it is able to estimate a landing time of the drone based on the position time of the moving carrier. However it does not explicitly disclose that it estimates a landing time, Huazhi discloses that it controls the landing time. This shows that it estimates a landing time constantly and updates based on the information of the moving carrier.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Banerjee to incorporate the teaching of controlling, by the processor, a time of landing based on the relative position and the relative velocity of the drone with respect to the landing dock; and predicting, by the processor, a location of the vehicle at the estimated time of landing as a drone landing location based on 
Siegel teaches
estimate a time of landing based on the relative position and the relative velocity of the drone with respect to the landing dock (see at least Siegel, para. [0025]: As drone 105 and vehicle 110 approach location "D," the relative positions and speeds of both the drone 105 and vehicle 110 may converge to permit engagement (e.g., docking) at location "D". & para. [0040]: Transceivers 230 may utilize a global satellite navigation system such as GPS from the United States, GLONASS from Russian, and GNSS from European Union. These satellite-positioning systems may be coupled with a map-based navigation system that may provide estimates for time of arrival the closest nodes within a geographical distance threshold to the drone. para. [0053]: The route decider program 215a may decide the location to go to and the time to leave based on a number of factors regarding the flight, for example, the speed the drone can travel, the distance to the destination, current location, destination, and weather forecast (e.g., prevailing wind speeds and precipitation). The route decider program 215a may generate an arrival time based on all the number of factors gathered regarding the flight plan.); and
predict a location of the vehicle at the estimated time of landing as a drone landing location based on driving data of the vehicle and flight conditions of the drone (see at least Siegel, para. [0053]: & para. [0110-0111]: Once the vehicle 110 is close to the rendezvous location and is in short-range communication distance, the drone 105 and vehicle 110 may communicate with short-range wireless technology to better determine location of the vehicle 110 relative to the drone 105.& para. [0119]: At block 710, the drone delivery system 100 determines flying options for a drone 105 as discussed above including such things as pickup nodes, segments, pickup queue time and delivery time based on predicted vehicle nodes and segment by way, for example, of route decision program 215a.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Banerjee to incorporate the teaching of estimating, by the processor, a time of landing based on the relative position and the relative velocity of the drone with respect to the landing dock; and predicting, by the processor, a location of the vehicle at the estimated time of landing as a drone landing location based on driving data of the vehicle and flight conditions of the drone of Siegel in order to better determine location of the vehicle relative to the drone (see at least Siegel, para. [0111]).
Prakash teaches 
estimating, by the processor, a remaining flight duration of the drone (see at least Prakash, para. [0092]: n block 603, the processor may monitor flight parameters, such as battery charge level, package weight, wind conditions, flight route, remaining time and distance to destination, and other parameters during flight. As discussed, by monitoring the flight parameters and route, the processor may adjust the route. Further, the processor may receive communications from a server of the delivery service indicating changes to a route, changes to a UAV destination, cancelling of a delivery and so on, that will affect the flight route.); and 
determining, by the processor, whether the remaining flight duration of the drone is longer than a time to the estimated time of landing (see at least Prakash, para. [0040]: In various embodiments, the UAV may be programmed with a UAV destination by an address or coordinates. Based on the programmed UAV destination, the UAV may determine an amount of energy required to reach the UAV destination based on factors such as the loads, weather/wind conditions, travel time to the UAV destination, and so on. The UAV may make further determinations based on energy required to make the return trip to a base station or a recharging station. The UAV may make a decision to piggyback for other reasons, such as a fault condition, weather condition (e.g. high winds), to avoid component stress, to recharge batteries, or to conserve onboard power. The UAV may calculate whether the current energy supply is enough to reach the UAV destination and return to a UAV base station. If the UAV determines that an onboard energy reserve (i.e., a level of remaining battery power) is insufficient to reach the UAV destination (and return from the UAV destination) or if the UAV decides to conserve energy, the UAV may attempt to locate a candidate vehicle for piggybacking.).
adjusting routes of the drone and/or the vehicle in response to determining that the remaining flight duration of the drone is less than a time to the estimated time of landing or determining that the remaining cruise duration of the vehicle is less than a time to the estimated time of landing (see at least Prakash, para. [0092-0094]: . The determination whether to proceed to the UAV destination may be based on the flight parameters monitored in block 603 and available options. In this way, in response to the processor determining the UAV has insufficient onboard power to reach the UAV destination, then the processor may determine not to proceed to the UAV destination. The UAV may not have enough time to reach the UAV destination by a deadline, in which case piggybacking may be elected. Alternatively, piggybacking may have been planned for the UAV to reach the UAV destination timely. In response to determining to proceed to the UAV destination (i.e., determination block 605=“Yes”), the processor may direct the UAV to proceed to the UAV destination and monitor whether it has arrived at the UAV destination in determination block 625. In response to determining not to proceed to the UAV destination (i.e., determination block 605=“No”), the processor may determine in determination block 607 whether piggybacking should be performed.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Banerjee to incorporate the teaching of estimating, by the processor, a remaining cruise duration of the vehicle drone; determining, by the processor, whether the remaining cruise duration of the vehicle is longer than a time to the estimated time of landing adjusting routes of the drone and/or the vehicle in response to determining that the remaining flight duration of the drone is less than a time to the estimated time of landing or determining that the remaining cruise duration of the vehicle is less than a time to the estimated time of landing of Prakash in order to arrive at the UAV destination (see at least Prakash, para. [0036]).
Downey teaches
estimate a remaining cruise duration of the vehicle drone (see at least Downey, para. [0002]: determining by the UAV electronic system, using information obtained from sensors included in the UAV, estimated information associated with wind affecting the UAV; determining estimated flight times remaining for a current flight path, and one or more alternative flight paths, wherein determining an estimated flight time, for each of the current and alternative flight paths, uses: the determined estimated fuel remaining, the determined estimated fuel consumption, the information associated with wind, and information describing the current and alternative flight paths; and in response to determining that the estimated fuel remaining, after completion of the current flight path, would be below a first threshold, selecting an alternative flight path based at least in part on the determined estimated fuel remaining, the determined estimated fuel consumption, and the information associated with wind.); and
determine whether the remaining cruise duration of the vehicle is longer than a time to the estimated time of landing (see at least Downey, para. [0002]: determining by the UAV electronic system, using information obtained from sensors included in the UAV, estimated information associated with wind affecting the UAV; determining estimated flight times remaining for a current flight path, and one or more alternative flight paths, wherein determining an estimated flight time, for each of the current and alternative flight paths, uses: the determined estimated fuel remaining, the determined estimated fuel consumption, the information associated with wind, and information describing the current and alternative flight paths; and in response to determining that the estimated fuel remaining, after completion of the current flight path, would be below a first threshold, selecting an alternative flight path based at least in part on the determined estimated fuel remaining, the determined estimated fuel consumption, and the information associated with wind.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Banerjee to incorporate the teaching of estimate, a remaining cruise duration of the vehicle drone; determine whether the remaining cruise duration of the vehicle is longer than a time to the estimated time of landing of Downey in order to that the UAV and flight operation are airworthy and safe (see at least Downey, para. [0001]).

As per claim 20 Banerjee discloses
wherein the drone landing location is predicted based on at least one of a speed of the vehicle, a calculated vehicle route from a navigation system, a road traffic condition, a 2-D map data, a 3-D (see at least Banerjee, para. [0032]: For example, a drone may be deployed from a vehicle to scout traffic conditions, road conditions, and/or accidents by capturing video footage and relaying the video footage back to a vehicle. para. [0039]: an Advanced Driver Assistance System (ADAS) in a vehicle, para. [0044]: In some configurations, the communication interface 126 may send information (e.g., image information, navigation information, control information (e.g., movement control information, control signal, etc.), position information (e.g., roll, pitch, yaw, distances, heading, etc.), movement information (e.g., velocity, acceleration, planned path, etc.)) to and/or receive information (e.g., image information, navigation information, control information (e.g., movement control information, control signal, etc.), position information (e.g., roll, pitch, yaw, distances, heading, etc.), movement information (e.g., velocity, acceleration, planned path, etc.)) from another device (e.g., a vehicle, a computer, a drone, a smart phone, a camera, a display, a remote server, etc.). For example, a drone and a moving base (e.g., vehicle, car, truck, landing pad, etc.) and/or a remote electronic device may communicate using one or more communication interface. para. [0063]: For example, the three-dimensional (3D) position of feature points (referenced in a first camera coordinate system) may be calculated from two (or more) calibrated cameras. Then, the depth information may be estimated through triangulation.  & para. [0096]: During the first stage, the drone may fly towards the moving base using location information provided by the moving base (e.g., coordinate information, GPS information, route information, geographical information, etc.).).

Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Banerjee, in view of Huazhi, in view of Siegel, in view of Prakash, in view of Downey, and further in view of US 2021/0217316A1 (“Tazume”).
As per claim 9 Banerjee discloses
further comprising:
predicting, by the processor, an attitude of the drone and an attitude of the vehicle at the estimated time of landing in response to determining that the estimated distance is within
the predetermined distance (see at least Banerjee,  para. [0081-0082]: Performing tracking at a higher rate when the drone is within the distance threshold may provide increased accuracy, when increased accuracy may be beneficial to assist with the final approach and/or landing. In some configurations, the computer vision tracker 110 may additionally or alternatively determine distance and/or position. For example, the computer vision tracker 110 may determine three-dimensional (e.g., x, y, and z) coordinates of the moving base (e.g., landing pad, landing pad slot, docking station, etc.) and/or drone based on the tracking. For instance, the size and/or position of the moving base (e.g., landing pad, landing pad slot, docking station, marking on the landing pad, marking on the moving base, etc.) and/or drone in one or more images may be utilized to infer (e.g., calculate, compute) the distance and/or position of the drone relative to the moving base (e.g., landing pad, landing pad slot, docking station, etc.). & para. [0091-0092]: In some configurations, the apparatus 102 (e.g., processor 112, computer vision tracker 110, etc.) may provide information for controlling an adjustable landing pad on the moving base. For example, the apparatus 102 may send information to an adjustable mechanism of a landing pad in order to approximately match roll, pitch, and/or yaw of the landing drone. The processor 112 may include and/or implement a movement controller 114. The movement controller 114 may control the movement (e.g., acceleration, deceleration, velocity, pitch, roll, yaw, etc.) of the apparatus 102 (e.g., a drone) or a remote device (e.g., a drone). For example, the movement controller 114 may control movement based on the computer vision tracking algorithm and/or the distance.); 
estimating a difference between the predicted attitude of the drone and the predicted attitude of the vehicle (see at least Banerjee, para. [0087]: The one or more 3D models may be compared with models of a graphic information system (GIS) and/or maps (from satellite data, for example) to determine (e.g., pinpoint) location. In this way, the apparatus 102 (e.g., processor 112, distance determiner 116, computer vision tracker 110, etc.) may estimate the difference in the actual location of the moving base (e.g., landing pad, etc.) and the location of the drone(s) & para. [0094]: The other position information may indicate a position of the apparatus 102 and/or of a remote device. In one example, the apparatus 102 may be a drone that is attempting to land on a vehicle. The drone may receive GPS signals and determine a position of the drone. The drone may also receive position information from the vehicle. The drone (e.g., processor 112, movement controller 114, etc.) may compare the position of the drone with the position of the vehicle to determine the position of the drone relative to the position of the vehicle (e.g., position and/or distance).); and 
adjusting orientation angles of the landing dock based on the estimated difference between the attitude of the drone and the attitude of the vehicle (see at least Banerjee, & para. [0091-0092]: In some configurations, the apparatus 102 (e.g., processor 112, computer vision tracker 110, etc.) may provide information for controlling an adjustable landing pad on the moving base. For example, the apparatus 102 may send information to an adjustable mechanism of a landing pad in order to approximately match roll, pitch, and/or yaw of the landing drone. The processor 112 may include and/or implement a movement controller 114. The movement controller 114 may control the movement (e.g., acceleration, deceleration, velocity, pitch, roll, yaw, etc.) of the apparatus 102 (e.g., a drone) or a remote device (e.g., a drone). For example, the movement controller 114 may control movement based on the computer vision tracking algorithm and/or the distance. para. [0094]: The other position information may indicate a position of the apparatus 102 and/or of a remote device. In one example, the apparatus 102 may be a drone that is attempting to land on a vehicle. The drone may receive GPS signals and determine a position of the drone. The drone may also receive position information from the vehicle. The drone (e.g., processor 112, movement controller 114, etc.) may compare the position of the drone with the position of the vehicle to determine the position of the drone relative to the position of the vehicle (e.g., position and/or distance).).
Banerjee does not explicitly disclose
determining, by the processor, whether the estimated time of landing is within a predetermined time.
Tazume teaches
determining, by the processor, whether the estimated time of landing is within a predetermined time (see at least Tazume, para. [0078]: Then, once the flight control unit 33e determines that it is a predetermined time before the calculated estimated arrival time (for example, 5 minutes before), the instruction information indicating the position of the reserved port 2 by the UAV 1a is transmitted to the UAV 1a such that the UAV1a flies toward the reserved port 2.); 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Banerjee to incorporate the teaching of .

Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Banerjee, in view of Huazhi, in view of Siegel, in view of Prakash, in view of Downey, in view of Tazume, and further in view of US 2014/0180914A1 (“Abhyanker”).
As per claim 10 Banerjee does not explicitly disclose
wherein the predetermined time is a sum of a predetermined buffer and an actuation time required to adjust the landing dock to correspond to the predicted attitude of the drone.
Abhyanker teaches
wherein the predetermined time is a sum of a predetermined buffer and an actuation time required to adjust the landing dock to correspond to the predicted attitude of the drone (see at least Abhyanker, para. [0201-0202]: minimum stopping time is described to include a time defined by a minimum time to decelerate, a control reaction time, and additional factors affecting time to stop. A minimum time to stop describes a deceleration capacity of the autonomous neighborhood multi-copter 100 at the present speed. Such a deceleration capacity can be determined for a particular autonomous neighborhood multicopter 100 through many methods, for example, by testing the autonomous neighborhood multi-copter 100 at various speeds. It will be appreciated that deceleration capacity for different autonomous neighborhood multi-copter 100s will be different values, for example, with a large autonomous neighborhood multi-copter 100 requiring a greater time to stop than a smaller autonomous neighborhood multi-copter 100. A control reaction time includes both mechanical responses in the autonomous neighborhood multi-copter 100 to an operator or control module ordering a stop and a response time of the operator or the control module to an impetus describing a need to stop. & para. [0492]: FIG. 46A is a sidewalk traversing view 4650 of the autonomous neighborhood multi-copter using the telescoping platform to mount a sidewalk, according to one embodiment. The sidewalk detection sensor 111 may detect that a sidewalk is present ( e.g., blocking the path of the autonomous neighborhood multi-copter 100) by sensing a gradation rise 4600 of a sidewalk start location 4602. The telescoping platform 107 may elevate the autonomous neighborhood multicopter 100 from the roadway 114 so that the wheels are level with the surface of the sidewalk 112. & para. [0517]:  autonomous neighborhood multi-copter alert 5402 may alert the user 2916 when the autonomous neighborhood multi-copter 100 arrives at the destination 5306, departs from the destination 5306, when items 4502 (shown in FIG. 45) have been removed and/or added, when stuck ( e.g., at a traffic light, in traffic, in a ditch), when a breakdown occurs, when a certain amount of time has elapsed, when a threshold distance traveled has elapsed, when energy levels reach a threshold level, when another user requests to use (e.g., rent) the autonomous neighborhood multi-copter 100, when the lock 1218 has been tampered with, when there is an attempted theft etc.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Banerjee to incorporate the teaching of the predetermined time is a sum of a predetermined buffer and an actuation time required to adjust the landing dock to correspond to the predicted attitude of the drone of Abhyanker in order to maximize efficiency while increasing safety (see at least Abhyanker, para. [0198]).

Claim 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Banerjee, in view of Huazhi, in view of Siegel, in view of Prakash, in view of Downey, and further in view of US 2018/0364740A1 (“Collins”).
As per claim 19 Banerjee does not explicitly disclose 
wherein the program instructions when executed are further configured to:
obtain a relative orientation of the drone with respect to the landing dock; and estimate the time of landing based on the relative orientation of the drone with respect to the landing dock.
Collins teaches
wherein the program instructions when executed are further configured to:
obtain a relative orientation of the drone with respect to the landing dock; and estimate the time of landing based on the relative orientation of the drone with respect to the landing dock (see at least Collins, para. [0043-0046]: a software module controlling automatic landing of the UAV on the moving platform based on the real-time state estimation of the moving platform and data collected from the one or more sensors; a software module controlling automatic connection of the UAV to a charging station of the moving platform with a pre-determined orientation; In some embodiments, the real-time state of the moving platform includes a position, velocity, acceleration, orientation, or a combination thereof. In some embodiments, at least one of the series of nested fiducials is within a field of view of the UAV to the moving platform changes during landing. In some embodiments, at least one of the series of nested fiducials moves outside of a field of the UAV when relative position of the UAV to the moving platform changes during landing. )
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Banerjee to incorporate the teaching of obtain a relative orientation of the drone with respect to the landing dock; and estimate the time of landing based on the relative orientation of the drone with respect to the landing dock of Collins in order to improve safety (see at least Collins, para. [0008]).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMED ABDO ALGEHAIM whose telephone number is (571)272-3628. The examiner can normally be reached Monday-Friday 8-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fadey Jabr can be reached on 571-272-1516. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/M.A.A./Examiner, Art Unit 3668                                                                                                                                                                                                        
/Angelina Shudy/Primary Examiner, Art Unit 3668